CONVENTION D'ENTREPRISE COMMUNE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

WANBAO KINGCO LTD

RELATIVE A L'EXPLOITATION DES GISEMENTS DE KAMOYA ET DE
KAZIBIZI

N° 951/22805/SG/GC/2008

SEPTEMBRE 2008
Li

TABLE DES MATIERES

TITRE: DÉFINITIONS
ARTICLE 1 - DEFINITIO
TITRE 1 : OBJET DE LA CONV

ARTICLE 4 - CONSTITUTION DE COMIKA Sprl.….
TITRE HE :ETUDE DE FAISABILITE .
ARTICLE 5 - LA REALISATION DE L'ETUDE DE FAISABILITE
ARTICLE 6 - L'APPROBATION DE L'ETUDE DE FAISABILITE
TITRE IV FINANCEMENT ET REALISATION DU PROJET MINIER
ARTICLE 7 - FINANCEMENT DU PROJET MINIER.
ARTICLE 8 - REALISATION DU PROJET MINIER...
TITRE V:_ CAPITAL SOCIAL ET PARTS DE COMIKA Sprhsss 19
ARTICLE 9 - CAPITAL SOCIAL
ARTICLE 10 - CATEGORIES DE PARTS *

ARTICLE 11 - ALGMENTATION ET REDUCTION DU CAPITAL
ARTICLE 12 - PROPRIETE DES PARTS
ARTICLE 13 - EXERCICE DES DROITS LIES AUX PART
TITRE VI : CESSIBILITE DES PARTS... streseegeesenenesee asvovaon msss021
ARTICLE 14- PRINCIPES GENERAUX ss nssssmnnnennenneennsessnsansesse 21
ARTICLE 15 - DISPOSITIONS SPECIFI

ARTICLE 17 - STIPULATIONS, DECLARATIONS ET GARANTIES DE
GECAMINES..

Convention d'entreprise commune n° N° 9$T 2808 SG GC 2008

2 ; y
71

ARTICLE 26 - ADMINISTRATION DE COMIKA Spri

ARTICLE 27 - COMPOSITION ET CONDITIONS DE NOMIN
DES MEMBRES DU CONSEIL DE GÉRANCE =

ARTICLE 28 - FONCTIONS DU CONSEIL DE GÉERANC
ARTICLE 29 - BUREAU DU CONSEIL DE GÉRANCE..
ARTICLE 30 - GESTION JOURNALIERE-COMITE DE DIRECTION us :34

ARTICLE 31 - MOD: SALE S DES REUNIONS DU CONSEIL DE
E 34

ARTICLE 32 - RESPONSABILITE DES 4 _ maD7
ARTICLE 33 INDEMNITÉS DES GÉRANTS nscsescmomenvanmmaneme) À

ARTICLE 34 - PROGRAMME ET BUDGET
ARTICLE 35 - INFORMATIONS SUR LES OPER:
ARTICLE 36 - ACTIONS JUDICIAIRES .........
ARTICLE 37 - INDEMNISATION se
ARTICLE 38 - COMMISSAIRES AUX COMPTES ET CONTROLE ses 238
TITRE XI: ASSEMBLEE GENERALE
ARTICLE 39 - POUVOIRS DE L'ASSEMBLEE GENERALE ses 38
ARTICLE 40 - ASSEMBLEE GENERALE ANNUELLE .
ARTICLE 41 - ASSEMBLEE GENERALE EXTRAORDINAIR

ARTI 42 - CONV OC ORDRE DU JOUR D
L'ASSEMBL
ARTICLE 43 - PROCURATION
ARTICLE 44 - BUREAU DE L'ASSEMBLEÉE GENERALE ss
ARTICLE 45 - QUORUM DE SIEGE ET DE DECISION

ARTICLE 47 - RESPONSABILITES DE COMI
PERSONNEL GECAMIN
ARTICLE 48 - SALAIRES ET AVA'
ARTICLE 49 - GESTION DU PERSONNEL
ARTICLE 50 - TRANSFERT DE TECHNOLOGI

Convention d'entreprise commune n° X° 981 22908 NC CC 2008

3 | 4
ARTICLE 55 - NOTIFICATIONS

ARTICLE 56 - CONFIDENTIALITE D

ARTICLE 57 - TAXES ET IMPOTS...

ARTICLE 58 - DISPOSITIONS DIVERSES …......eeennennne
ARTICLE 59 - ENTREE EN VIGUEUR... ussssveoneneneeinenneonnnenens 49

Comention d'entreprise commune n° N° 981 22808 SC GC 2008

er
LI

CONVENTION D'ENTREPRISE COMMUNE

ENTRE À

—_
LA GENERALE DES CARRIERES ET DES MINES. en abrégé « GECAMINES ».
en sigle « GCM ». entreprise publique de droit congolais. créée par Décret 049 du 7
novembre 199$. enregistrée au nouveau registre de commerce de Lubumbashi sous le
N°453 et ayant son siège social sis Boulevard Kamanyola. N° 419 à Lubumbashi,
B.P.450. République Démocratique du Congo. représentée aux fins des présentes par
Monsieur ASSUMANI SEKIMONYO. Président du Conseil d'Administration. et
Monsieur Paul FORTIN. Administrateur Délégué Général. ci-après dénommée
« GECAMINES ». d'une part :

et

WANBAO KINGCO Ltd. immatriculée sous le numéro 892739 et constituée
conformément au droit de Hong Kong dont le siège social est situé au 12° étage. Yue
Thai Commercial Building. 128 Connaught Road. Central Hong Kong S.A.R.. People's
Republic of China. dûment représentée aux fins des présentes par Monsieur SUI PING.
og Général. dûment habilité pour ce faire. ci-après dénommée « WANBAO
LTD ». d'autre part :

ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

PREAMBULE

A. Attendu que GECAMINES est le seul et l'exclusif titulaire de l’ensemble des droits
miniers d'exploitation qui couvre les périmetres dans lesquels se trouvent localisés le
gisement de Kamoya et le gisement Kazibizi. contenant du cuivre. du cobalt et toutes
autres substances minérales associées :

B. Attendu que. pour réaliser le Projet Minier. les Parties s'accordent de créer une
entreprise commune

C. Attendu que WANBAO LTD déclare disposer des fonds nécessaires pour financer
l'Etude de Faisabilité. les opérations d'exploitation minière et de traitement
métallurgique. en association avec GECAMINES :

D. Attendu que WANBAO LTD est prête à investir dans l'exploitation des gisements
retenus dans la présente convention. dans le transport de minerai et le traitement de
ceux-ci. après une Etude de Faisabilité qui permettra de clairement préciser la
connaissance des gisements et de définir les conditions de leur exploitabilité

rentable.

IL EST CONVENU ET ARRETE CE QUE SU :

Convention d'entreprise commune n° \° 91 22808 NC CC 2008
<
VA

TITRE 1 :

ARTICLE 1 - DEFINITIONS

fl,

Définitions

Dans la présente Convention, ÿ compris ses Annexes, les termes suivants. portant
une majuscule auront respectivement la signification ci-après :

(1) «Apports » signifie toutes valeurs en nature où en numéraire apportées par les
Parties.

(2) _« Assemblée Générale » signifie l'assemblée générale de COMIKA Sprl

(3) « Associés » signifie GECAMINES et WANBAO LTD, ainsi que leurs
successeurs et cessionnaires respectifs autorisés, conformément aux clauses de la
présente Convention et aux Statuts de COMIKA Sprl.

(4) «Bien» signifie les gisements de Kamoya et Kazibizi. contenant, sous
réserve de confirmation par l'Etude de Faisabilité. des réserves minières estimées à
environ 600.000 tCu et 40.000 1Co et. en tonnages encore à déterminer. toutes
autres substances minérales valorisables. gisements naturels pour lesquels
G MINES détient droits et titres miniers et situés dans le Groupe Centre de
GECAMINES. Province du Katanga. République Démocratique du Congo.
conformément au plan en Annexe À

Il est entendu que les gisements de Kamoya et Kazibizi. actuellement couverts par
le PE 465. comportent respectivement (i) 13 (treize) carrés dont 11 (onze) seront
cédés à COMIKA Spri en cession partielle et 2 (deux) le seront en amodiation
partielle, pour Kamoya (ii) 4 (quatre) carrés seront cédés en cession partielle, pour
Kazibizi, bien identifiés à l'Annexe A.

(5) _« Budget » signifie une estimation et un calendrier détaillé de tous les frais à
encourir par COMIKA Sprl relativement aux programmes détaillés. ainsi que de
toutes recettes y afférentes. approuvés par les Parties à travers les organes
statutaires de COMIKA Sprl. conformément aux statuts

(6) _« Capital Social » signifie le capital social de COMIKA Sprl
(7) « Charges » signifie toute charge. süretés. ÿ compris et de manière non
limitative. tous hypothèques. gages. privilèges. réclamations. frais de représentation

et de courtage. restriction d'acquérir. droit de préemption. option. droit de

Convention d'entreprise commune n° X° 9$122N0S 0 GC 200

‘ ve

IN

conversion, droit aux intérêts d'un tiers. droit de compensation. action en |
revendication. trust. droit préférentiel, droit de retention. requêtes et autres charges
de toute nature encourues de quelque manière que ce soit. }

(8) _« Code Minier » signifie la loi N° 007/2002 du 11 juillet 2002. us
(9) «Conditions Concurrentielles » et  « Agissant dans des Conditions
Concurrentielles » se rapportent aux conditions de transactions similaires qui

seraient conclues avec des tiers autres que des Sociétés Affiliées

(10) « Conseil de Gérance » signifie le conseil de gérance de COMIKA Sprl.

ées » se rapportent à

(11) « Conventions avec des Associés et/ou des Sociétés Affi
des transactions conclues avec des Associes evou des Sociétés Affiliées.

(12) « Convention» signifie la présente convention d'entreprise commune. y
compris ses Annexes. telles que convenues et conclues entre GECAMINES et
WANBAO LTD.

(13) « Date de Production Commerciale » siginife la date à laquelle les conditions
suivantes seront réunies : (1) les essais de mise en service des installations du Projet
sabilité auront été effectués avec succès et
iaux sortant de ces installations aura été

tels que spécifiés dans les Etudes de
Qi) le premier lot de produits comme:
exporté pour une vente commerciale. Sont exclus : les prélèvements des
échantillons pour les essais. l'installation d'une usine pilote. l'exportation des
produits + obtenus. les opérations réalisées pendant la période de développement
initial d'une usine et l'exportation des échantillons pour analyse ou essais.

(14) « Dépenses » signifie toutes les dépenses approuvées par le:
statutaires de COMIKA Spri. dépenses généralement quelconques faites par
COMIKA Sprl en rapport avec le Bien et les Opérations, Y compris et sans
limitation. toutes les dépenses de Prospection. les dépenses en Capital et les frais

organes

d'exploitation

(15) « Développement » signifie toute préparation en vue de l'extraction des
minerais et de la récupération des métaux et substances valorisables contenues. y
compris la construction où l'installation d'un concentrateur. d'une usine de
traitement métallurgique. ou toutes autres améliorations destinées aux Opérations.
ainsi que la préparation des plans de financement

(16) « Dollars US ou US$ ». signifie la monnaie ayant cours légal aux Etats-Unis
d'Amérique.

Convention d'entreprise commune n° N° 98122808 SG GC 2008 À

7
SN

(17) « Données » signifie toutes informations, sous forme de tous registres et
rapports et toutes autres formes, ayant trait au Bien. en possession ou sous contrôle
et direction de GECAMIN

(18) « Droits et Titres Miniers » signifie Permis d'Exploitation et. Cerifiess 7”
d'Exploitation au sens donné à ces termes par le Code Minier et qui couvrent le

Bien

(19) « Etude de Faisabilité » signifie les études effectuées sous le financement de
WANBAO LTD. par une firme experte pour compte et sous la responsabilité de
COMIKA Spri. qui feront l'objet d'un rapport détaillé. Le but de cette Etude de
Faisabilité sera de démontrer

que la mise en Production Commerciale du Bien sera rentable. de la manière
normalement requise par les institutions financières internationales pour
décider de la mise en place du financement nécessaire au développement
d'un tel projet (« étude de faisabilité bancable »).

“que cette rentabilité permettra de rembourser les investissements miniers et
de faire profiter aux Parties des résultats de leur collaboration.

Ce rapport contiendra au moins les informations suivantes :
i. une description de la partie du Bien qui sera mise en production.

ii. l'estimation des réserves de minerais pouvant être récupérées et
l'estimation de la composition et du contenu de celles-ci.

il Une évaluation des gisements. conformément aux instructions du
Gouvernement de la RDC:

a

la procédure proposée pour le Développement. les Opérations et le
transport.

v. les résultats des tests de traitement des minerais et des études de
rentabilité de leur exploitation.

vi. la qualité des produits finis et produits intermédiaires à détailler et les
descriptions du marché de tous les produits soit intermédiaires, soit
sous-produits ou finis.

vii. la nature, l'importance et la description des installations dont l'acquisition

est proposée. des installations de concentration et de traitement

Convention d'entreprise commune n° N° 98122808 SG 60/2008 {
vii

x

xii.

xiii.

XIV.

XV.

XVI.

métallurgique si la taille. l'étendue et la localisation du gisement le
justifient, "

les frais 1otaux. ÿ compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les installations
proposées. compris un calendrier de ces Dépenses.

toutes les études necessaires d'impact des opérations sur l'environnement
et leurs coûts.

le planning de réalisation du Développement du Projet Minier.

toutes autres données et informations pouvant être raisonnablement
nécessaires pour établir l'existence de gisements de taille et de qualité
suffisantes pour justifier le Développement d'une mine. en tenant compte
de tous les aspects pertinents aux points de vue commercial. fiscal,
économique ou autres, en ce compris les qui concerne les frais de
financement et de rapatriement du capital et des bénéfices.

les besoins en fonds de roulement pour les premiers mois d'exploitation
du Bien jusqu'a l'encaissement des premières recettes de

commercialisation.

des chapitres concernant la géologie et les examens géologiques. la
géotechnique. l'hydrogéologie. l'évaluation des capacités en eau potable
et en eau industrielle. les schémas de traitement métallurgique et les
descriptions des installations. l'approvisionnement et la distribution
d'électricité. la localisation de l'infrastructure du Projet. la main-d'œuvre
et le personnel. l'impact sur l'environnement social (développement
d'écoles. routes. hôpitaux. centres de loisirs et culturels. activités
agricoles. etc.). les voies d'importation et d'exportation et les procédures
de commercialisation.

l'évolution du cash-flou. le taux d'endettement. la période de
remboursement du financement et une prévision de la durée économique
du Projet.

les sources de financement sur le marché international. tenant compte.
entre autres contraintes. du facteur risque

la période de financement initial et le début de l'autofinancement.

Convention d'entreprise commune n° \° 98122808 SG/GC2008

9

\

_—Srù

xvii. un modèle économique du Projet Minier t
(20) « Exercice Social » signifie l'année calendaire. Le premier exercice social ira
toutefois de la date de constitution de COMIKA Spri au 31 décembre de la même

année. Se cd

(21) « Exploitation Minière » signifie les travaux miniers d'extraction, de transport
interne. de manutention, de concentration, de traitement métallurgique. de raffinage
à haute valeur ajoutée et d'aménagement ainsi que de restauration des sites
d'exploitation

(22) « Force Majeure » a la signification décrite à l'Article 52 de la présente

Convention.

(23) « GECAMINES » signifie La Générale des Carrières et des Mines ainsi que

ses successeurs et cessionnaires légaux ou autorisés.

(24) « Gérants » signifie les personnes physiques qui. à un moment donné. sont
dûment nommées membres du Conseil de Gérance de COMIKA Sprl
conformément aux Statuts.

(25) « Gouvernement » signifie le Gouvernement de la République Démocratique
du Congo ou le Gouvernement de la République Populaire de Chine.

(26) « Investissement Minier Extractif et Industriel » signifie le financement qui
puisse couvrir toutes les dépenses en capital. encourues par et'ou pour compte de
COMIKA Sprl. notamment les dépenses de construction. d'équipement et de
fonctionnement des installations minières et industrielles.

(27) « Jour » signifie un jour calendaire

(28) « Opérations » signifie la Prospection. la Recherche. le Développement et
l'Exploitation Minière du Bien. la gestion et la commercialisation des Produits.

(29) « Parts » signifie les parts représentant une partie ou la totalité du Capital
Social de COMIKA Spri. les « Parts A » étant celles détenues par GECAMINES et
ses ses sociétés affiliées et les « Parts B » étant celles détenues par WANBAO LTD

et ses sociétés affiliées

(30) _« Personne » signifie toute personne physique. société, partenariat, entreprise
commune. association. filiale commune. trust. organisation sans personnalité
juridique. Gouvernement où tout organisme où subdivision politique du

Gouvernement.

Convention d'entreprise commune n° N° JS L22NUS SG GC/2008

| #

SSI

(31) « Prêts d'Associé » signifie les prêts. remboursables au Taux de Référence +
200BP. que WANBAO LTD consent d'octroyer, à GECAMINES,. à la demande de
cette dernière. pour les besoins de la présente Convention

(32) «Principes Comptables Généralement Admis» signifie les principes
comptables généralement en usage dans l'industrie minière internationale et
conformes au Plan Comptable Général Congolais. tels que prévus par la loi n°
76-020 du 26 juillet 1976 portant normalisation de la comptabilité au Congo.
l'ordonnance n° 76-150 du 26 juillet 1976 fixant le Plan Comptable Général
Congolais et l'ordonnance n° 77-332 du 30 novembre 1977 fixant les modalités
d'application obligatoire du Plan Comptable Général Congolais.

(33) « Production Commerciale » signifie l'exploitation commerciale du Bien à
l'exclusion des traitements miniers et métallurgiques effectués à des fins d'essais
durant la période de mise au point initiale d'une usine

(34) « Produits » signifie les produits finis à haute valeur ajoutée provenant de
l'Exploitation Minière, à savoir le cuivre «High Grade ». le cobalt cathodique ainsi
que toutes les autres substances valorisables

(35) « Programme» signifié une description raisonnablement détaillée des
Opérations à réaliser et des objectifs à atteindre. pendant une période donnée.
préparée par le Comité de Direction et approuvée par le Conseil de Gérance et
l'Assemblée Générale de COMIKA Spri.

(36) «Projet Minier» signifie l'ensemble des activités de conception, de
Prospection. de Recherche. de Développement. d'Exploitation Minière et de gestion
visant à la mise en valeur du Bien ainsi qu'à la commercialisation des Produits en

résultant

(37) « Prospection » signifie toutes les activités visant à découvrir des indices de
l'existence d'un gite minéral. à des fins économiques ou scientifiques. au moyen de
l'étude de l'information disponible. des observations de près ou à distance, de la
prise et de l'analyse des échantillons trouvés sur la surface de la terre. dans les
terrains subsuperficiels ou dans les cours d'eaux. en utilisant notamment des
techniques géologiques et géochimiques. v compris diverses méthodes telles que la
télédétection.

(38) « Recherche » signifie toutes activités visant à mettre en évidence l'existence

d'un gisement des substances minérales. à le délimiter. et à évaluer la qualité et la
quantité des réserves ainsi que les possibilités techniques et commerciales de leur

exploitation à partir d'indices de l'existence d'un gite minéral. et au moyen des

Convention d'entreprise commune n° N° 9$1/22805/SG/GC/2008
11 /

/
SN)

travaux de surface ou en profondeur. en utilisant sotaament des techniques
géologiques. géophysiques et géochimiques. + compris diverse: méthodes telles que
la télédétection \

(39) « Societés Affiliées » ou « Affiliés » signifie toute société Sd
directement ou indirectement. contrôle un Associé ou est contrôlée par un Associé

ou toute société ou entité qui directement où indirectement, contrôle ou est
contrôlée par une société ou entité qui elle-même contrôle ou est contrôlée par un
Associé. « Contrôle » signifie le pouvoir resultant de la détention. directe ou
indirect, de plus de $0% des droits de vote attachés à l’ensemble des actions. parts
ou droits d'associés de la société en cause et permettant d'exercer un pouvoir

décisif sur les décisions de la société en cause
(40) « Statuts » signifie les statuts de COMIKA Spri.
(41) « Taux de Référence » signifie le taux d'intérêt LIBOR à un an.

(42) « WANBAO LTD» signifie Wanbao Kingco Ltd ainsi que ses successeurs et

cessionnaires autorisés

1.2. Genre et Nombre

Dans la présente Convention, toute référence au genre masculin inclut le genre
féminin et vice-versa. Toute référence au singulier inclut le pluriel et vice-versa.

1.3. Délais
Pour le calcul des délais au terme desquels. dans lesquels ou suivant lesquels un
acte doit être posé ou une démarche entreprise en vertu de la présente Convention.
la date de début de ce délai ne sera pas prise en compte. tandis que la date de fin de

ce délai le sera. Si le dernier Jour d'un tel délai n'est pas un jour ouvrable, ce délai
prendra fin le jour ouvrable suivant.

1.4. Interprétation générale
Dans la présente Convention, sauf s'il est expressément disposé autrement :
1.4.1. La présente Convention d'entreprise commune

Les mots « ci-avant ». « ci-dessus ». « par la présente » et les autres mots de même
portée se réfèrent à la présente Convention d'entreprise commune comprise comme

Convention d'entreprise commune n° N° SE 228$ SG GC 2008
12 L
un tout et pas seulement à des articles. à une section où à une autre subdivision
quelconque

1.42. Titres

Les ütres n'ont qu'une fonction de facilité. ils ne font pas partie de la présente
Convention et ne peuvent servir à l'interprétation. à la définition ou à la limitation
de la portée, de l'étendue ou de l'intention de cette Convention où d'une quelconque
de ses dispositions

143. Loi

Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes lois
ou mesures d'exécution qui pourraient être décrétées avec pour effet de compléter
ou de remplacer une telle loi ou une telle mesure d'exécution.

1.4.4. Principes Comptables Généralement Admis
Toute définition à caractère comptable ou financier devant être donnée en vertu de

la présente Convention d'entreprise commune le sera conformément aux Principes
Comptables Généralement Admis.

D'ENTREPRI

OBJET DE LA CO EET

OBLIGATIONS DES PARTIES

ARTICLE 2 - OBJET

2.1. La présente Convention a pour objet d'établir. conformément aux lois de la
République Démocratique du Congo. les principes de création et de fonctionnement
de la sociète privée à responsabilité limitée établie par les Parties et de mise en
œuvre de son objet ainsi que les droits et obligations des Parties entre elles et envers
leur société commune.

1
to

Les Parties acceptent ainsi de créer une société privée à responsabilité limitée
dénommée « LA COMPAGNIE MINIFRE DE KAMBOVE Spri ». en abrègé
« COMIKA Spri ». dont le siège social sera établi à Lubumbashi, qui aura pour
objet la Prospection, la Recherche. le Développement et l'Exploitation Minière du
Bien ainsi que la commercialisation des Produits et autres substances minérales
valorisables dérivant des Opérations.

Convention d'entreprise commune n° N° 98122808 SG GC 2008

13

SI

2.3. COMIKA Sprl pourra également participer à toute activité quelconque se rattachant
directement ou indirectement à son objet social et pouvant concourir à
l'accroissement du patrimoine et des intérêts des Parties.

ARTICLE 3 - PHASES DU PROJET MINIER Q Ed

Les Parties conviennent que leur collaboration s'inscrit dans un projet qui consiste
notamment dans la réalisation des phases suivantes :

Phase 1: La constitution. par les Parties. de COMIKA Spri à laquelle
GECAMINES devra céder. conformément aux termes de la présente
Convention. les Droits et Titres miniers portant sur le Bien actuellement
couvert par le PE 465 dont copie en Annexe B

us

2. Phase 2: la réalisation. sous le financement de WANBAO LTD, par une
firme experte. à désigner par le Conseil de Gérance. pour compte et sous la
responsabilité de COMIKA Spri d'une Etude de Faisabilité. impliquant des
travaux de Prospection et de Recherche dans le Bien :

1

Phase 3 : la recherche et le montage, par WANBAO LTD. pour compte et à
charge de COMIKA Spri. et la mise à disposition de cette dernière.
conformément aux termes de la présente Convention, du financement estimé
nécessaire par l'Etude de Faisabilité pour le Développement du Projet Minier:

on
im

Phase 4 : la construction. par COMIKA Spri. sur le Bien. des mines à ciel
ouvert ou souterraines comme sources de ses minerais et l'implantation d'une
ou de plusieurs unités. propres à COMIKA Spri. de traitement des minerais

we
&

en vue de la production des métaux nobles

3.5. Phase 5 : l'exploitation des mines et des unités de traitement des minerais en
vue de la production des Produits et la commercialisation de ces
derniers.Cette phase comportera notamment le remboursement des
Investissements Miniers Extractifs et Industriels selon des modalités
précisées dans la présente Convention.

La description des travaux à exécuter au cours des différentes phases décrites dans les
clauses 3.2 à 3.5 ci-dessus. les besoins de financement et les analyses économiques seront
définis dans l'Étude de Faisabilité.

ARTICLE 4- CONSTITUTION DE COMIKA Sprl

4.1. Constitution de COMIKA Sprl

Convention d'entreprise commune n° N° 98122808 SG/CC72008
14 /

ESS
SN

TITRE IH: __ETU

4.1.1. Les Parties ont l'obligation de créer COMIKA Sprl conformément aux
dispositions de la présente Convention dans un délai de trois (3) mois à compter de
la date de son entrée en vigueur

Ve.
4.1.2. Les apports des Parties pour la constitution du Capital social de €
Sprl se feront en numéraire. Chaque Partie s'engage à liberer la moitié de sa
souscription au Capital Social

Cession du Bien

4.2.1. GECAMINES s'engage à conclure avec COMIKA Spri. conformément aux
dispositions légales. des contrats de cession du Bien. tel que décrit en Annexe A de
la présente Convention. et à obtenir du Ministère des Mines. les autorisations
nécessaires pour le transfert du titre minier à COMIKA Sprl. dans les trente (30)

Jours qui suivent la constitution de celle-ci.

42.2. GECAMINES accordera à COMIKA Spri le droit de traverser sans aucune
charge le périmètre couvert par les autres droits et titres miniers dont elle est
titulaire et qui ne concernent pas le Bien pour accéder au Bien si cela est nécessaire
aux fins de l'exécution des Opérations décrites dans la présente Convention. Au cas
où l'accès au Bien exige de traverser les concessions d’autres Personnes. COMIKA
Spri devra entreprendre les démarches nécessaires pour bénéficier du droit d'accès
et/ou de passage et effectuer tous travaux éventuellement nécessaires y afférents.

4.2.3. GECAMINES s'engage à mettre à la disposition de COMIKA Spri, sous un
contrat de bail. un espace approprié et suffisant pour (i) la construction des usines et
des installations minières. (ii) le site à rejets et de stockage des remblais provenant
des activités minières. COMIKA Spri n'est néanmoins pas obligée d'utiliser
nécessairement cet espace

Pas de Porte

43.1. WAMBAO LTD s'engage à payer à GECAMINES. au titre du pas de porte.
en contrepartie de la cession totale et définitive des ses droits et titres
miniers. à COMIKA Spri. un montant non remboursable de 10.000.000 (dix

millions) US$.

termes, délais et modalités de paiement de ce pas de porte seront
convenus entre les Parties.

E DE FAISABILITÉ

Convention d'entreprise commune n° N° JS 22808 SG GC 2008

| fr
ARTICLE $ - LA REALISATION DE L'ETUDE DE FAISABILITE

on
1

2

un
02

5

COMIKA Sprl aura la responsabilité de la bonne exécution de l'Etude de
Faisabilite. Compte tenu de ce qu'à la date de ces travaux. COMIKA Spr] n'aura pas
encore mis en place de structures opérationnelles etficientes. elle devra recourir à
une firme experte tierce, à proposer. pour approbation, au Conseil de Gérance par
son Comité de Direction. pour l'exécution de l'Etude de Faisabilité :

Le programme et le budget détaillé présentés par la firme experte tierce qui sera
chargée de l'exécution de l'Etude de Faisabilité seront soumis par le Comité de
Direction à l'approbation du Conseil de CGiérance

La réalisation de l'Etude de Faisabilité se fera dans un délai de dix-huit (18) mois à
compter de la date de la cession des Droits et Titres Miniers à COMIKA Spri par
GECAMINES et ce conformément aux dispositions des Articles 1.1(19). $ et 6 de la
présente Convention. La date d'émission par le Cadastre Minier du Certificat
représentant ces droits miniers en faveur de COMIKA Sprl servira de référence pour
faire courir le delai. Cette Etude de Faisabilité devra particulièrement être bancable
et avoir égard à l'intérêt commun d'un remboursement rapide des Investissements
Miniers. Extractifs et Industriels de manière à permettre une distribution de profits

aux Parties.

GECAMINES fournira à COMIKA Spri toutes les Données et informations
nécessaires sur le Bien pour la réalisation de l'Etude de Faisabilité.

GECAMP assistera. moyennant paiement et s'il en est requis. WANBAO LTD
et COMIKA Sprli. selon le cas. dans leurs démarches lors de l'importation. en
exonération des taxes. de tous les équipements et matériels et l'exportation en
exonération des échantillons lors de l'Etude de Faisabilité

ARTICLE 6 - L'APPROBATION DE L'ETUDE DE FAISABILITE

6.1.

Le Comité de Direction de COMIKA Sprl fera en sorte que l'Etude de Faisabilité
ainsi que son coût et les pièces justificatives de ce coût soient remis au Conseil
de Gérance de COMIKA Sprl. par la firme qui aura exécuté l'Etude de
Faisabilité. dans le délai visé à l'Article 5.3

A compter de la date de réception. par le Conseil de Gérance de COMIKA Spri.
de l'Etude de Faisabilité, le Conseil de Gérance disposera d'un délai de trente
(30) Jours pour agréer où non cette Ftude de Faisabilité et son coût selon les

modalités fixées par la présente Convention

Convention d'entreprise commune n° N° 981 22808 SG GC 2008

16
FF
os

6.3.

Dans le cas où l'Etude de Faisabilité n'est pas validée par le Conseil de Gérance

pour insuffisance d'expertise où pour non finition. le Conseil de (Gérance pourra
décider d'accorder à l'expert qui l'aura réalisée un délai supplémentaire de trois

(3) mois pour apporter les améliorations et corrections estimées nécessaires. j
Dans le cas où, au terme de ce délai. l'Etude de Faisabilité n’est toujours pas al
validée. le Conseil de Gérance soumettra le cas à l’Assemblée Générale
d'Associés dans un délai ne dépassant pas un mois à partir de la tenue de la
reunion du Conseil de Gérance qui n’a pas validé l'Etude de Faisabilité.

TITRE IV FINANCEMENT ET REALISATION DU PROJET MINIER

ARTICLE 7- FINANCEMENT DU PROJET MINIER

7.1. Les Parties libéreront les soldes de leurs souscriptions au Capital social de COMIKA

Spri. qui n'auraient pas été libérés antérieurement. conformément à la résolution du
Conseil de gérance

7.2. WANBAO LTD a l'obligation de rechercher et de mettre à la disposition de

7.3.

COMIKA Spri dans les conditions prévues par l'Etude de Faisabilité. le
financement de l'investissement Minier. Extractif et Industriel.

Information et Participation du GECAMINES au financement de COMIKA Sprl

1. GECAMINES sera informée. dans le cadre de l'application du présent
Article. des démarches entreprises par WANBAO LTD pour obtenir le
financement nécessaire au développement. à la mise en exploitation du Bien
et à sa mise en Production Commerciale conformément aux résultats de
l'Étude de Faisabilité

GECAMINES n'aura aucune responsabilité en ce qui concerne le
financement. Elle pourra être requise. en tant qu'Associée. de coopérer à
l'établissement des garanties nécessaires à ce financement. étant entendu
qu'elle ne pourra être tenue de prendre des engagements personnels ou de
conférer des süretés sur des éléments de son patrimoine. en ce compris ses
Parts sociales dans COMIKA Sprl

ns
Lo
io

GECAMINES accepte de collaborer entiérement avec WANBAO LTD.
notamment en signant tous documents et en donnant les assurances pouvant
raisonnablement être requises pour contracter ce financement. en vue de
faciliter l'obtention de ce financement. sans cependant un engagement

Convention d'entreprise commune n° N° 9$1 22808 SG/00 2008

17 Î%
Sr

Le
financier de sa part et sans risque de poursuite en lieu et place de WANBAO
LTD }

ARTICLE 8 - REALISATION DU PROJET MINIER ;
/
8.1. En cas d'approbation de l'Etude de Faisabilite par le Conseil de Gérance de
COMIKA Sprl conformément aux dispositions de l’article 6.2 de la présente
Convention. WANBAO LTD s'engage à chercher et à mettre à la disposition de
COMIKA Spri. dans un délai ne dépassant pas 12 (douze) mois. le financement
nécessaire à la réalisation du Développement du Projet Minier selon le plannig fixé
par l'Etude de Faisabilité

8.2. La construction et l'équipement des mines et des installations industrielles doivent
commencer endéans les trois mois suivant le terme de la période de recherche du
financement. Ils devront être terminés dans les délais fixés par l'Etude de Faisabilité
approuvée par le Conseil de Gérance conformément à l'article 6.

8.3. GECAMINES assistera WANBAO LTD et COMIKA Sprl. selon le cas. dans leurs
démarches pour l'obtention des visas. cartes de travail et permis de séjour requis à
toute personne étrangère travaillant pour WANBAO LTD dans le Projet Minier. et ce.
avant la constitution de COMIKA Sprl.

8.4. GECAMINES assistera COMIKA Spri dans les contacts avec les diverses sociétés
de services telles que les chemins de fer. les sociétés d'approvisionnement d'eau.
d'électricité et de communications afin d'obtenir rapidement leurs services

8.5. COMIKA Spri sera dans l'obligation de

(i) réaliser le Développement du Projet conformément à l'Etude de Faisabilité
approuvée par le Conseil de Gérance ou par l'Assemblée Générale d'Associés :

(ii) mettre le Bien en Exploitation Minière. suivant les règles de l’art. de manière à
réaliser aux moindres coûts. la production des métaux nobles. notamment du métal
cuivre et du métal cobalt.

(iii) rembourser les emprunts correspondants aux Inves ments Minier. Extractif
et Industriel. rémunérer les Parties tel que prévu à l'Article $0 de la présente

Convention :

(iv) maintenir à jour tous les droits et titres miniers ainsi que toutes les licences
nécessaires à l'exploitation du Bien, conformément à la législation minière :

(v)_ promouvoir le développement social des communautés environnantes. suivant
un cahier des charges à adopter après concertation avec ces communautés

n d'entreprise commune n° N° 98122808 SG GC 2008

| JY
\

(wi) se conformer aux principes régissant les procédures de gestion, la politique
fiscale et les critères de recrutement du personnel, tel que recommandé par l'Etude }

de Faisabilité V4
/

(vi) faire face à toutes ses obligations en tant société dotée d'une Sont

juridique: respecter toutes les lois de la RDC. notamment pour ce qui concerne la
priorité à donner aux Congolais en matiere de recrutement du personnel et aux
entreprises congolaises. par rapport aux entreprises étrangères. en matière de

commandes de fournitures et de services ainsi que pour la sous-traitance. à

compétences et prix égal.

(vi) protéger et accroître les intérêts de tous les Associés. notamment en leur
attribuant équitablement. de préférence aux tiers mais à des Conditions
Concurrentielles. les commandes de prestations et de fournitures :

(x) commercialiser les Produits qui seront issus du traitement métallurgique des
minerais aux prix les plus rémunérateurs et selon les stratégies les plus

performantes dans l'intérêt des Parties.

TS DE COMIKA Sprl

ARTICLE 9 - CAPITAL SOCIAL

C5 2

Montant du Capital Social

Le Capital Social est fixé à 10.000.000 (dix millions) de Dollars américains. Il est
représenté par dix mille (10.000) Parts d'une valeur nominale de 1.000 (mille)
dollars américains chacune. entièrement souscrites comme suit

(i) GECAMINES _ : 3.000.000 (trois millions) USD. soit 30% du capital Social,
&i) WANBAO LTD: 7.000.000 (sept millions) USD. soit 70% du Capital Social.
Le Capital Social initial sera libéré en numéraire à concurrence de 50% (cinquante
pourcents) lors de la constitution de COMIKA Spri. Le solde sera libéré en fonction
des demandes de libération décidées par le Conseil de Gérance.

Les Parties conviennent que WANBAO LTD consentira un prèt à GECAMINES

pour la libération de sa souscription au Capital Social. Ce prêt sera remboursé sans
intérêt selon les modalités fixées à l'article 50

Convention d'entreprise commune n° N° 9$1/22808/SG GC 72008 +

: [7
LE 2

Non dilution des Parts de GECAMINES |
\

A moins que GECAMINES n'en décide autrement par «son Conseil

PA

d'Administration. les Parts sociales de GECAMINES dans le Capital Social de"

COMIKA Spri ne sont pas diluables.

ARTICLE 10 - CATEGORIES DE PARTS SOCIALES ET D'ASSOCIÉS

10.1.

Les Parts sociales et les Associes sont divisés en deux catégories :
- les Parts sociales et les Associés de la catégorie A

Les Parts sociales souscrites dans COMIKA Sprl par GECAMINES ou toute
ffiliée de GECAMINES (Associés de catégorie « A »}, telles que ces

Société /
Parts peuvent être cédées dans le respect de la présente Convention, ainsi que les
Parts souscrites ultérieurement par les titulaires des Parts de cette catégorie :

- les Parts sociales et les Associés de la catégorie B :

Les Parts souscrites dans COMIKA Spri par WANBAO LTD et par toute Société
Affiliée de WANBAO LTD (Associés de catégorie « B »). telles que ces Parts
peuvent être cédées dans le respect de la présente Convention. ainsi que les Parts
souscrites ultérieurement par les titulaires des Parts de cette catégorie.

ARTICLE 11 - AUGMENTATION ET REDUCTION DU CAPITAL

Toute augmentation ou réduction du Capital social est décidée par l'Assemblée
Générale des Associés selon les modalités décrites par la présente Convention et par
les Statuts de COMIKA Spri

El.

Lors de toute augmentation du Capital Social. les nouvelles Parts à souscrire seront
offertes par préférence aux propriétaires des Parts existantes au jour de l'émission,
au prorata du nombre de Parts appartenant à chacun d'eux.

2. Si. à l'issue d'un délai de quinze (15) Jours à dater de l'offre de souscription.

certains Associés n'ont pas exercé leur droit de préemption. une seconde période de
souscription de quinze (15) Jours sera ouverte, au cours de laquelle les Associés
ayant exercé leur droit de préemption dans la première souscription auront la
possibilité d'exercer leur droit de préférence sur le solde non souscrit. Les nouvelles
Parts souscrites par les Associés existants seront inclues dans leur série des Parts

Convention d'entreprise commune n° N° 98122808 SG:GC/2008

20 +
ai

11.3. Les Parts pour lesquelles le droit de préemption n'a pas été exercé ne pourront être
valablement cédées aux tiers qu'avec l'agrément préalable des Associés
conformément aux dispositions de l'Article 15 de la présente Convention

\
ARTICLE 12- PROPRIETE DES PARTS Dr d

12.1. Registre des Associés

Toutes les Parts sont nominatives. La propriété des Parts nominatives s'établit par
une inscription sur le registre des Associés tenu au siège social. Des certificats
constatant les inscriptions nominatives sont délivres aux Associés : ils sont signés
par deux Gérants. représentant chaque catégorie des Parts. ou par un Gérant et un
délégué désigné à cet effet par le Conseil de Gérance.

12.2. Adhésion à la présente Convention. aux Statuts et aux Décisions

La propriété d'une Part emporte de plein droit l'adhésion à la présente Convention,

aux Statuts et aux décisions de l’Assemblée Générale
ARTICLE 13 - EXERCICE DES DROITS LIES AUX PARTS

COMIKA Spri ne reconnaît. en ce qui concerne l'exercice des droits accordés aux
Associés. qu'un seul propriétaire pour chaque titre. Tous les copropriétaires indivis d'une
Part ou tous leurs avants-droit. même usufruitiers et nus propriétaires. sont tenus de se
faire représenter auprès de COMIKA Sprl par une seule et même personne. COMIKA
Sprl peut suspendre l'exercice des droits afférents à ces Parts jusqu'à ce que cette
personne soit désignée comme étant. à son égard. propriétaire du titre

ARTICLE 14- PRINCIPES GENERAUX

14.1. Toute cession des Parts s'opère par une déclaration de transfert. inscrite dans le
registre des Associés. datée et signée par le cédant et le cessionnaire ou par leurs

fondés de pouvoirs, ou de toute autre manière autorisée par la loi

14.2. Cessions libres

Toute Partie peut céder librement une. plusieurs Parts ou la totalité des ses Parts
à une autre Partie ou à une Société Affiliée. étant entendu que (i) les Parts seront

Convention d'entreprise commune n° N° 98122808 SG GC 2008 {

| nt
KS

rétrocédées au cédant si le cessionnaire cesse d'être une Société’Affiliée et que
(Gi) l'acte ou la convention de cession devra prévoir expressément cette
rétrocession.
4%

Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant le
jour de la cession effective. Cette notification doit être accompagnée d'un doc nt
prouvant la qualité de Société Affiliée du cessionnaire. d'un document confirmant
l'adhésion du cessionnaire à la presente Convention ainsi que son engagement de
rétrocession au cas où il cesserait d'être une Société Affiliée.

. Incessibilité temporaire

Sans préjudice des dispositions concernant la cession libre, les Parties estiment
qu'en raison de l'importance du Projet Minier qu'elles entendent développer au sein
de COMIKA Spri. il est de l'intérêt de l'ensemble des Associés que les Parts
sociales soient incessibles pendant la période allant de l'entrée en vigueur de la
présente Convention à la Date de Production Commerciale, conformément à
l'Etude de Faisabilité approuvée par les Parties.

ARTICLE 15- DISPOSITIONS SPECIFIQUES

15.1. Agrément et droit de préemption

Les cessions de Parts. autres que les cessions libres, sont soumises à l'agrément
du cessionnaire par l’Assemblée Générale conformément à la procédure prévue
dans les Statuts de COMIKA SPRL. A défaut d'agrément. les Parts font l'objet
du droit de préemption organisé par les Statuts.Sauf ce qui est stipulé dans la
présente Convention et dans les Statuts. et sans préjudice de la cession libre.
sans l'accord préalable en ecrit des Parties. nul Associé ne peut vendre, céder.
transférer. disposer. apporter en société. même en cas de fusion ou d'absorption.
ses Parts ou obligations convertibles en Parts , ou accorder une quelconque
sûreté sur celles-ci (collectivement dénommé ci-après comme « cession » ou
acte de « céder ») à quelque personne que ce soit. ni conclure tout acte ou
promesse d'acte ayant pour objet une cession, immédiate ou future, certaine ou
éventuelle des Parts de COMIKA SPRL. La vente forcée éventuelle. en justice
ou autrement. des Parts d'un Associé sera soumise aux dispositions du présent
article comme si cette cession était volontaire

. Gage des Parts sociales

Un Associé (le « Débiteur Gagiste») peut gager ou grever de toute autre façon
toutes ou partie de ses Parts au profit de toute personne (le « Créancier Gagiste

Convention d'entreprise commune n° N° 98122808 SC CC 2008

22

2.

ES4:

TITRE VIH : STIPULATIO!

que :

16.1.

»). si Ce gage. ou cet autre engagement, prévoit expressément qu'il est
subordonné à la présente Convention et aux droits que les autres Associés tirent
jagiste. le

de la présente Convention et si. en cas de défaillance du Débiteur
Créancier Gagiste convient avec ce dernier (le Débiteur Gagiste) de cè
réserve tous ses droits sur ces Parts. dans l'ordre de préférence. à l'autre Associé
ou à toute Personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts. moyennant paiement au Créancier Gagiste de toutes les
sommes dont ces Parts garantissent le paiement

Dès à présent. le Débiteur Gagiste autorise irrévocablement un tel paiement.

. Conditions de validité de la cession

En tant que condition nécessaire pour que le cédant soit libre de toute Obligation
aux termes de la présente Convention. la cession de Parts sociales d'un Associé à
un tiers est soumise (i) à l'engagement écrit du cessionnaire d'être tenu par tous les
termes. conditions et engagements de la présente Convention et (ii) au paiement des
droits dus à l'Etat

Forme des notifications et sanction

Tous les avis et notifications relatifs à la cessibilité des Parts et prévus par le
présent Article 15 et les Statuts se font par lettre recommandée à la poste, avec
accusé de réception ou lettre remise en mains propres contre accusé de réception,
les délais courant à dater du lendemain du jour de l'accusé de réception.

Dans tous les cas où une cession serait intervenue en violation des dispositions de la
présente Convention et des Statuts. notamment lorsque les obligations de
notification préalable n'auront pas été respectées. cette cession sera considérée
comme nulle et en tout cas sera inopposable à COMIKA SPRL et aux Associés.

DECLARATIONS ET GARANTIES DES

PARTIES

ARTICLE 16 - STIPULATIONS, DECLARATIONS ET GARANTIES DES

PARTIES

Chaque Partie stipule. déclare et garantit par la présente Convention à l'autre Partie

Constitution

Convention d'entreprise commune n° N° 9$1 22808 SG GC 2008

23
16.4.

Elle est une societé privée ou une entreprise publique. selon le as. valablement
constituée selon les lois en vigueur au lieu de sa constitution : elle est organisée et
existe valablement selon ces lois et a les pouvoirs d'exercer ses activités dans les

juridictions où elle les exerce. Cette clause ne S'applique pasraux personnes.
physiques. Ed

2. Pouvoir et Compétence

Elle à plein pouvoir et compétence pour exercer ses activités. pour conclure la
présente Convention et toutes conventions où actes visés ou envisagés à la présente
Convention de même que pour exécuter toutes les Obligations quelconques lui
incombant aux termes de la présente Convention

. Autorisations

Elle a obtenu toutes les autorisations sociales ou légales ou réglementaires
res pour signer. remettre et exécuter la présente Convention et toutes

nécess
conventions ou actes quelconques visés ou envisagés à la présente Convention :
cette signature, cette remise et cette exécution: (i) ne contredisent ni ne violent
aucune disposition de ses statuts. aucune décision de l'Assemblée générale
d'Associés ou du Conseil de gérance. ni aucun accord. stipulation. contrat ou
engagement quelconque auquel elle est partie ou par lequel elle est liée et (ii) ne
violent aucune loi applicable.

Signature Autorisée

La présente Convention a été valablement signée et remise par elle et avec toutes
les autorisations préalables et est. conformément à ses termes. valable, obligatoire et
exécutoire à son égard. Les signataires de la présente Convention sont dûment

mandatés.

ARTICLE 17 - STIPULATIONS, DECLARATIONS ET GARANTIES DE

GEC

GECAMINES

"AMINES stipule. déclare et garantit par la présente Convention à WANBAO

LTD que

Titulaire

GECAMINES est titulaire exclusif de l'intégralité des Droits et Titres Miniers sur le
Bien et à la date d'entrée en vigueur de la présente Convention. ces droits et titres

Convention d'entreprise commune n° N° 98122808SG/GC 72008

24 U
SN

sur le Bien, ÿ compris ses droits d'acces et de rester sur le site, sont quittes et libres
de toutes charges et immuables sous réserve de la réglementation en vigueur.

GECAMINES a le droit de conclure la presente Convention et de céder le Bien à
COMIKA Sprl conformément aux termes de la présente Convention.
libres de toutes charges de nature minière généralement quelconques

GECAMINES détient toutes les autorisations généralement quelconques
nécessaires pour procéder aux Opérations sur le Bien, y compris. sans que cette
énumération soit limitative. les droits de surtace relatifs au Bien ainsi que l'accès.
aux conditions à convenir avec les prestataires des services concernés. aux
infrastructures (eau. électricité. chemin de fer. routes. aéroport. etc.) nécessaires aux
Opérations. Il n'est rien qui affecte les Droits et Titres Miniers ainsi que les autres
droits susmentionnés de GECAMINES sur le Bien. ni qui puisse sérieusement
compromettre l'aptitude de COMIKA Spri à procéder aux Opérations.

2. Droits de Tiers

Aucune Personne autre que GECAMINES n'a de droits ou de titres miniers sur le
Bien et aucune Personne n'a droit à une redevance où à un autre paiement
quelconque. avant la nature d'un loyer ou d'une redevance. sur de quelconques
minerais. concentrés ou métaux ou autres produits provenant du Bien. si ce n'est
conformément à la présente Convention.

Si des tiers prouvent qu'ils détiennent des droits sur le Bien ou sur telles de ses
améliorations, GECAMINES s'engage à purger complètement le Bien de ces droits
de tiers de façon à ne violer aucune disposition de la présente Convention, et de
telle sorte que ces droits de tiers n'entraînent aucune gêne pour COMIKA Spri.

GECAMINES ne viole aucune obligation de quelque nature que ce soit. à l'égard de
tiers relativement au Bien et la conclusion ou l'exécution de la présente Convention
ne constituera pas une telle violation

3. Validité des Droits et litres Miniers sur le Bien

Tous les Droits et Titres Miniers relatifs au Bien ont été régulièrement enregistrés
conformément aux lois en vigueur en République Démocratique du Congo.

4. Ordres des Travaux en cours et état du Bien
La Prospection. les traitements et les autres Opérations menées par ou pour le
compte de GECAMINES concernant le Bien ont été exécutés et menés en bon père

de famille et conformément aux règles de l'art en matière de prospection géologique

Convention d'entreprise commune n° N° 981/2280$/SC/G 072008

25
